Citation Nr: 1550648	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for lower back disability.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel












INTRODUCTION

The Veteran had active service from October 1977 to November 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal is remanded to the RO.


REMAND

In November 2015, the Veteran submitted a statement recognizing receipt of the most recent supplemental statement of the case in October 2015 and requesting a videoconference hearing before the Board.  

A remand is necessary in order for the Veteran to be afforded an opportunity to present testimony before the Board during a videoconference hearing concerning his claim on appeal.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(e) (2015).

Accordingly, the case must be remanded for the following action:

The RO must schedule the Veteran for a Board hearing via video conference at the earliest opportunity.  Notify him of the date, time, and location of the hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear, the file must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




